       Case 19-24736                  Doc 13         Filed 09/05/19 Entered 09/05/19 23:35:05                                     Desc Imaged
                                                     Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1                 Romulo A. Balauag                                                      Social Security number or ITIN    xxx−xx−3039

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                 Jennifer C. Balauag                                                    Social Security number or ITIN    xxx−xx−7757
(Spouse, if filing)
                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Northern District of Illinois
                                                                                                Date case filed for chapter 13 8/30/19
Case number:          19−24736



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                               About Debtor 1:                                              About Debtor 2:
1. Debtor's full name                          Romulo A. Balauag                                            Jennifer C. Balauag

2. All other names used in the
   last 8 years
                                               1456 President St                                            1456 President St
3. Address                                     Glendale Heights, IL 60139                                   Glendale Heights, IL 60139
                                               David H Cutler                                               Contact phone 847−673−8600
4. Debtor's  attorney
   Name and address
                                               Cutler & Associates, Ltd.
                                               4131 Main St.
                                                                                                            Email: cutlerfilings@gmail.com

                                               Skokie, IL 60076

5. Bankruptcy trustee                          Glenn B Stearns                                              Contact phone 630−981−3888
     Name and address                          801 Warrenville Road Suite 650
                                               Lisle, IL 60532

6. Bankruptcy clerk's office                                                                                Hours open:
     Documents in this case may be filed       Eastern Division                                             8:30 a.m. until 4:30 p.m. except Saturdays,
     at this address.                          219 S Dearborn                                               Sundays and legal holidays.
     You may inspect all records filed in      7th Floor                                                    Contact phone 1−866−222−8029
     this case at this office or online at     Chicago, IL 60604                                            Date: 9/3/19
      www.pacer.gov.
                                                                                                                  For more information, see page 2




Official Form 309I                                      Notice of Chapter 13 Bankruptcy Case                                              page 1
      Case 19-24736                 Doc 13         Filed 09/05/19 Entered 09/05/19 23:35:05                                          Desc Imaged
                                                   Certificate of Notice Page 2 of 4
Debtor Romulo A. Balauag and Jennifer C. Balauag                                                                                         Case number 19−24736

7. Meeting of creditors
    Debtors must attend the meeting to     September 25, 2019 at 09:00 AM                                     Location:
    be questioned under oath. In a joint                                                                     801 Warrenville Rd, Ste 655, Lisle, IL
    case, both spouses must attend.                                                                          60532−3614
    Creditors may attend, but are not      The meeting may be continued or adjourned to a
    required to do so.                     later date. If so, the date will be on the court
                                           docket.
                                           Debtors must bring a picture ID and proof of
                                           their Social Security Number.
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 11/25/19
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                               not entitled to receive a discharge under
                                               U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                               debt excepted from discharge under
                                               11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 11/8/19
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 2/26/20
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          The debtor has filed a plan. The plan is enclosed. The hearing on confirmation will be held on:
                                           10/25/19 at 10:30 AM , Location: 100 S 3rd Street, Courtroom 240, Geneva, IL 60134

                                           The Disclosure of Compensation has been filed. The attorney for the debtor is
                                           requesting fees of $ 4000.00
                                           Objections to confirmation of the Plan shall be filed at least 7 days prior to the confirmation
                                           hearing. If there are no objections, the Court may confirm the plan and allow fees requested
                                           by debtor's counsel to be paid through the plan.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you later, and if the
                                           confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                           the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                           If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                     page 2
        Case 19-24736        Doc 13    Filed 09/05/19 Entered 09/05/19 23:35:05              Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                       United States Bankruptcy Court
                                       Northern District of Illinois
In re:                                                                                  Case No. 19-24736-JSB
Romulo A. Balauag                                                                       Chapter 13
Jennifer C. Balauag
         Debtors
                                         CERTIFICATE OF NOTICE
District/off: 0752-1           User: froman                 Page 1 of 2                   Date Rcvd: Sep 03, 2019
                               Form ID: 309I                Total Noticed: 30


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 05, 2019.
db/jdb         +Romulo A. Balauag,    Jennifer C. Balauag,    1456 President St,
                 Glendale Heights, IL 60139-3601
tr             +Glenn B Stearns,    801 Warrenville Road Suite 650,    Lisle, IL 60532-4350
28161028       +Cbna,   Attn: Centralized Bankruptcy,    Po Box 790034,    St Louis, MO 63179-0034
28161037       +Manley Dees,   1 East Wacker Drive    Suite 1250,     Chicago, IL 60601-1980
28161038       +Merchants Credit Guide Co.,    223 West Jackson Boulevard,    Suite 700,    Chicago, IL 60606-6914
28161040       +Mr. Cooper,   8950 Cypress Water Blvd,     Dallas, TX 75019-4620
28161044       +SLS,   8742 Lucent Blvd, Ste 300,    Littleton, CO 80129-2386
28161043       +Salute Cards,    Attn: Bankruptcy,   Po Box 105555,    Atlanta, GA 30348-5555

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: cutlerfilings@gmail.com Sep 04 2019 03:12:19         David H Cutler,
                 Cutler & Associates, Ltd.,    4131 Main St.,     Skokie, IL 60076
ust            +E-mail/Text: USTPREGION11.ES.ECF@USDOJ.GOV Sep 04 2019 03:17:30         Patrick S Layng,
                 Office of the U.S. Trustee, Region 11,     219 S Dearborn St,     Room 873,
                 Chicago, IL 60604-2027
28161027        EDI: HNDA.COM Sep 04 2019 06:33:00       American Honda Finance,     Attn: Bankruptcy,
                 Po Box 168088,    Irving, TX 75016
28161029       +EDI: WFNNB.COM Sep 04 2019 06:33:00       Comenity Bank/Carsons,     Attn: Bankruptcy,
                 Po Box 182125,    Columbus, OH 43218-2125
28161030       +EDI: WFNNB.COM Sep 04 2019 06:33:00       Comenity Bank/Victoria Secret,     Attn: Bankruptcy,
                 Po Box 182125,    Columbus, OH 43218-2125
28161031        EDI: WFNNB.COM Sep 04 2019 06:33:00       Comenitybank/New York,     Attn: Bankruptcy,
                 Po Box 18215,   Columbus, OH 43218
28161032       +E-mail/Text: bankruptcy@credencerm.com Sep 04 2019 03:19:21         Credence Resource Management,
                 17000 Dallas Parkway,    Suite 204,    Dallas, TX 75248-1940
28161033       +EDI: RCSFNBMARIN.COM Sep 04 2019 06:33:00        Credit One Bank,    Attn: Bankruptcy Department,
                 Po Box 98873,   Las Vegas, NV 89193-8873
28161034       +E-mail/Text: bknotice@ercbpo.com Sep 04 2019 03:18:07        ERC/Enhanced Recovery Corp,
                 Attn: Bankruptcy,    8014 Bayberry Road,    Jacksonville, FL 32256-7412
28161035        EDI: IRS.COM Sep 04 2019 06:33:00       Internal Revenue Service - 1/11,     PO Box 7346,
                 Philadelphia, PA 19101-7346
28161036       +E-mail/Text: bncnotices@becket-lee.com Sep 04 2019 03:16:22         Kohls/Capital One,
                 Kohls Card Support/Bankruptcy,     Po Box 3120,    Milwaukee, WI 53201-3120
28161039       +EDI: MID8.COM Sep 04 2019 06:33:00       Midland Funding,    2365 Northside Dr Ste 300,
                 San Diego, CA 92108-2709
28161041       +EDI: AGFINANCE.COM Sep 04 2019 06:33:00       OneMain Financial,     Attn: Bankruptcy,
                 601 Nw 2nd St #300,    Evansville, IN 47708-1013
28161042        EDI: PRA.COM Sep 04 2019 06:33:00       Portfolio Recovery,    Attn: Bankruptcy,
                 120 Corporate Blvd,    Norfold, VA 23502
28161045       +EDI: RMSC.COM Sep 04 2019 06:33:00       Sony Financial,    PO Box 960061,
                 Orlando, FL 32896-0061
28161047       +EDI: RMSC.COM Sep 04 2019 06:33:00       Syncb/Sony Financial,     Attn: Bankruptcy,
                 Po Box 965060,    Orlando, FL 32896-5060
28161046       +EDI: RMSC.COM Sep 04 2019 06:33:00       Syncb/hhgreg,    Attn: Bankruptcy,    Po Box 965060,
                 Orlando, FL 32896-5060
28164202       +EDI: RMSC.COM Sep 04 2019 06:33:00       Synchrony Bank,    c/o PRA Receivables Management, LLC,
                 PO Box 41021,   Norfolk, VA 23541-1021
28161048       +EDI: RMSC.COM Sep 04 2019 06:33:00       Synchrony Bank/TJX,    Attn: Bankruptcy,      Po Box 965060,
                 Orlando, FL 32896-5060
28161049       +EDI: RMSC.COM Sep 04 2019 06:33:00       Synchrony Bank/Walmart,     Attn: Bankruptcy,
                 Po Box 965060,    Orlando, FL 32896-5060
28161050       +EDI: WTRRNBANK.COM Sep 04 2019 06:33:00       Target,    Attn: Bankruptcy,    Po Box 9475,
                 Minneapolis, MN 55440-9475
28161051        EDI: USBANKARS.COM Sep 04 2019 06:33:00       US Bank/RMS CC,     4325 17th Ave S,
                 Fargo, ND 58125
                                                                                                TOTAL: 22

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                           TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
          Case 19-24736            Doc 13       Filed 09/05/19 Entered 09/05/19 23:35:05                         Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: froman                       Page 2 of 2                          Date Rcvd: Sep 03, 2019
                                      Form ID: 309I                      Total Noticed: 30


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 05, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 3, 2019 at the address(es) listed below:
              David H Cutler   on behalf of Debtor 2 Jennifer C. Balauag cutlerfilings@gmail.com,
               r48280@notify.bestcase.com
              David H Cutler   on behalf of Debtor 1 Romulo A. Balauag cutlerfilings@gmail.com,
               r48280@notify.bestcase.com
              Glenn B Stearns   stearns_g@lisle13.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 4
